The instant application having application No. 17/149,790 has a total of 22 claims pending in the application; there are 3 independent claim and 19 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 10 recites, in part, the limitation “that address”.  It is not clear to the Examiner what is meant by that address.
	A CLARIFICATION IS REQUIRED

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,922,017. Although the claims at issue are not identical, they are not patentably distinct from each other because use/order of words in the claim limitations are slightly different but the differences do not make the claims patentably distinct from each other.

4.	Claim 1 of instant application (Application No. 17/149,790) is compared to claim 1 of Patent No. 10,992,017 B2 in the following table:
Patent No. 10,992,017 B2   
Application No. 17/149,790
Claim 1:
 A memory, comprising: an array of memory cells; 
a status register; and a controller configured to access the array of memory cells; 
wherein the controller is further configured to: sequentially perform a plurality of read operations on the array of memory cells in response to a read command associated with a plurality of addresses, each read operation of the plurality of read operations corresponding to a respective address of the plurality of addresses; 

in response to data of a particular read operation of the plurality of read operations corresponding to a 
storing a particular value of a plurality of status values to the status register and 

initiating a different read operation of the plurality of read operations corresponding to a different address of the plurality of addresses; and 

in response to data of the different read operation being available for readout by the external device, 
storing a different value of the plurality of status values to the status register; 

wherein each address of the plurality of addresses corresponds to a respective value of the plurality of status values in a one-to-one relationship; and 

wherein each value of the plurality of status values indicates that data available for readout by the external device corresponds only to its respective address of the plurality of addresses.
Claim 1:
A memory, comprising: an array of memory cells; 
a status register; and a controller for access of the array of memory cells, 

wherein the controller is configured to: perform a first read operation of a plurality of read operations on the array of memory cells in response to a read command associated with a plurality of addresses, each read operation of the plurality of read operations corresponding to a respective address of the plurality of addresses; 







store a first status value to the status register in response to data of the first read operation being available for readout by an external device; 
begin a second read operation of the plurality of read operations after completing the first read operation; 
and 

store a second value, different than the first value, to the status register in response to data of the second read operation being available for readout by the external device. 

















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. “Shah” (US 2017/0309338 A1).
5.	In regard to claim 1 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
(e.g., ¶ 0058, external ready or busy status which is set by the control circuitry). Shah does not expressly recite a status register but teaches that control circuitry set ready/busy status. Therefore, Shah inherently teaches status register.
and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), wherein the controller is configured to: perform a first read operation of a plurality of read operations on the array of memory cells in response to a read command associated with a plurality of addresses, each read operation of the plurality of read operations corresponding to a respective address of the plurality of addresses;” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired; ¶ 0290, wherein the means for controlling provides status data for each of the first and second planes to the external controller indicating when read data is available for output to the external controller; Fig. 11A).
“store a first status value to the status register in response to data of the first read operation being available for readout by an external device;”  (e.g., ¶ 0058; Fig. 11A, ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; ¶ 0182; block 1190a in Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address).¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; ¶ 0182; block 1190a in Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address).
begin a second read operation of the plurality of read operations after completing the first read operation;” (e.g., ¶ 0182; block 1190b in Fig. 11D2, Block 1190b provides for P1: a first read command including first page type (LP) values for P1 registers and a P1 WL address). For example, next the lower page (LP) in plane P1 (e.g., a different page) data is read.
“and store a second value, different than the first value, to the status register in response to data of the second read operation being available for readout by the external device.” (e.g., ¶ 0058; Fig. 11A, ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data).
6.    In regard to claim 2 Shah further teaches:
“in response to data of that read operation being available for readout by the external device, storing a respective value to the status register indicating to which address of the plurality of addresses the available data corresponds.” (e.g., ¶ 0182; ¶ 0198; Fig. 12A). The selected word line is read, when R/B status indicates that data is ready or available for reading.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Matsushita et al. “Matsushita” (US 2003/0198100 A1).
7.	In regard to claim 9 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
“a status register;” (e.g., ¶ 0058, external ready or busy status which is set by the control circuitry). Shah does not expressly recite a status register but teaches that control circuitry set ready/busy status. Therefore, Shah inherently teaches status register.
and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), 
(e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired).
“read data corresponding to a particular address of the plurality of addresses;” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired). 
“and provide an indication that the read data corresponding to the particular address is available for readout;” (e.g., ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; ¶ 0182; block 1190a in Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address). For example, the middle page (MP) in plane P0 (e.g., a particular page) data is read.
“begin reading data corresponding to a next address of the plurality of addresses after;” (e.g., ¶ 0182; block 1190b in Fig. 11D2, Block 1190b provides for P1: a first read command including first page type (LP) values for P1 registers and a P1 WL address). For example, next the lower page (LP) in plane P1 (e.g., a different page) data is read. 
“and provide an indication that the read data corresponding to the next address is available for readout;” (e.g., ¶ 0058, external ready or busy status which is set by the control circuitry; ¶ 0290).
(e.g., ¶ 0182; block 1190b in Fig. 11D2, Block 1190b provides for P1: a first read command including first page type (LP) values for P1 registers and a P1 WL address). For example, next the lower page (LP) in plane P1 (e.g., a different page) data is read. However, Shah does not appear to expressly teach while Matsushita discloses:
“latching the read data corresponding to the particular address for readout” (e.g., ¶ 0086, Fig. 1, data read from the semiconductor memory device 2, the predetermined formatted data read from the flash memory chip 6 is restored to the original formatted data, then output to the host system 1 through the buffer memory 5 and the I/O interface) The buffer memory stores (e.g., latches) data read from the flash memory.
“latch read data corresponding to the next address for readout” (e.g., ¶ 0155, Fig. 51) sequentially read data stored in blocks (e.g., first or particular sector ADR0 and next sector ADR1).
Disclosures by Shah and Matsushita are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the read operation performed in a multi-plane memory device taught by Shah to include the buffer memory to store the readout data from flash memory disclosed by Matsushita.

Therefore, it would have been obvious to combine teaching of Matsushita with Shah to obtain the invention as specified in the claim.
8.    In regard to claim 11 Shah further teaches: 
“provide an indication that no valid data is available for readout prior to providing the indication that the read data corresponding to the particular address is available for readout, wherein a value of the indication that no valid data is available for readout is different than a value of the indication that the read data corresponding to any address of the plurality of addresses is available for readout.” (e.g., ¶ 0166; Fig. 11A, when read data has completed its transfer from the sense circuits to the caches, the caches are available to output data to the external controller. The state machine is in a state which releases the caches).
9.    In regard to claim 12 Shah further teaches:
“read the data corresponding to the next address of the plurality of addresses without performing closing or startup overhead activities after reading the data corresponding to the particular address of the plurality of addresses.” (e.g., ¶ 0182; Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address. Block 1190b provides for P1: a first read command including first page type (LP) values for P1 registers and a P1 WL address). In response to the first read command, data of first plane (P0) and the second plane (P1) is read in sequence.
10.    In regard to claim 13 Shah further teaches:
 “perform startup overhead activities in response to the read command before reading data corresponding to a first address of the plurality of addresses.” (e.g., ¶ 0172, ¶ 0169, Fig. 11C1; ¶ 0172, Figs. 11a and 11C2, the registers can be updated and read by the state machine before each read of a multi-read operation for a given page type of data). Shah discloses a multi-plane read operation in a single or multi-level cell memory, wherein each word line may comprise one or more pages. Before reading a page, the corresponding voltages (e.g., read threshold voltage) for each level of memory are determined and are stored in registers, which is read by the state machine and stored in each plane. Thus, reducing overhead for read operation.
11.    In regard to claim 14 Shah further teaches: 
“perform the startup overhead activities in response to the read command only before reading the data corresponding to the first address of the plurality of addresses.” (e.g., ¶ 0172, ¶ 0169, Fig. 11C1; ¶ 0172, Figs. 11a and 11C2, the registers can be updated and read by the state machine before each read of a multi-read operation for a given page type of data).
12.    In regard to claim 15 Shah further teaches: 
(e.g., ¶ 0173; Fig. 11C2). As mentioned above, one example read overhead is transferring read voltage for a page type to the planes. However, additional overhead activities are determining or sensing data by the memory device sense amplifier and transferring data to a cache or caches. One in cache a ready signal indicates to the external controller that data is read or available to be read. After all data or pages for a particular page type are read the overhead activities for the first or particular page type closes and voltages for next page type loaded to the planes, by the state machine, and the process is being repeated (i.e. see Fig. 11C2).  
13.    In regard to claim 16 Shah further teaches: 
“perform the closing overhead activities in response to the read command only after reading the data corresponding to the last address of the plurality of addresses.” (e.g., ¶ 0173; Fig. 11C2).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view or Dantkale et al. “Dantkale” (US 2018/0285198 A1) and Matsushita.
14.	In regard to claim 17 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
(e.g., ¶ 0058, external ready or busy status which is set by the control circuitry). Shah does not expressly recite a status register but teaches that control circuitry set ready/busy status. Therefore, Shah inherently teaches status register.
and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), 
“wherein the controller is configured to: receive a read command associated with N addresses wherein N is an integer value greater than one;” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired).
“and provide an indication that the data corresponding to the particular address is available for readout;” (e.g., ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; ¶ 0182; block 1190a in Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address). For example, the middle page (MP) in plane P0 (e.g., a particular page) data is read. However, Shah does not appear to expressly teach while: 
Dantkale discloses: “store the N addresses to a queue;” (e.g., ¶ 0074, translation table in Fig. 6).
“read data corresponding to a particular address of the queue;” (e.g., ¶ 0077) Responsive to receipt of an application level read command, identify a particular VBA.
(e.g., ¶ 0155, Fig. 51) sequentially read data stored in blocks (e.g., first or particular sector ADR0 and next sector ADR1).
Matsushita discloses: “latch the data corresponding to the particular address for readout,” (e.g., ¶ 0086, Fig. 1, data read from the semiconductor memory device 2, the predetermined formatted data read from the flash memory chip 6 is restored to the original formatted data, then output to the host system 1 through the buffer memory 5 and the I/O interface) The buffer memory stores (e.g., latches) data read from the flash memory. 
“read data corresponding to a next address of the queue after latching the data corresponding to the particular address for readout;” (e.g., ¶ 0155, Fig. 51). sequentially read data stored in blocks (e.g., first or particular sector ADR0 and next sector ADR1).
“wherein the indication that the data corresponding to the particular address is available for readout is different than the indication that the data corresponding to the next address is available for readout.” (e.g., ¶ 0155, Fig. 51) Data from a plurality of chips read sequentially and ready/busy for different chips are different.
Disclosures by Shah, Dantkale, and Matsushita are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the read operation performed in a multi-plane memory device taught by Shah to include the virtual block address to 
The motivation for including the VBAT as taught by paragraph [0103] of Dantkale is to reduce the number of IO operations that are performed to maintain metadata; furthermore, the motivation to include the buffer memory as taught by paragraph [0158] of Matsushita is to smooth out the variation in processing times.
Therefore, it would have been obvious to combine teachings of Matsushita and Dantkale with Shah to obtain the invention as specified in the claim.

Claims 3-6 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view or Dantkale et al. “Dantkale” (US 2018/0285198 A1).
15.    In regard to claim 3 Shah discloses all limitations recited in claim 1 but does not expressly teach while Dantkale teaches:
“an address queue comprising a plurality of address registers; wherein the controller is further configured to store each address of the plurality of addresses to a respective address register of the plurality of address registers.” (e.g., ¶ 0074; Fig. 6, illustrates a portion of an example VBAT table 605. Each page of the VBAT table 605 may include entries for multiple virtual block addresses (e.g., for VBAs 620A-620Y). Each entry may indicate a VBA 620A-Yand a corresponding PBA 630A-C) for providing a virtual address block translation table (VBAT) to store physical block address corresponding to virtual block address (VBA)
Disclosures by Shah and Dantkale are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the read operation performed in a multi-plane memory device taught by Shah to include the virtual block address to physical translation table (VBAT) disclosed by Dantkale.
The motivation for including the VBAT as taught by paragraph [0103] of Dantkale is to reduce the number of IO operations that are performed to maintain metadata.
Therefore, it would have been obvious to combine teaching of Dantkale with Shah to obtain the invention as specified in the claim.
16.    In regard to claim 4 Dantkale further teaches: 
“wherein the address queue further comprises a plurality of flag registers, each flag register of the plurality of flag registers corresponding to a respective address register of the plurality of address registers, and configured to indicate whether its respective address register contains a valid address.” (e.g., ¶ 0074; Fig. 7, bitmasks or bitmaps indicating whether PBAs are valid or invalid). The bitmasks represent the plurality flag registers recited in the claim.
17.    In regard to claim 5 Dantkale further teaches: 
“wherein the controller is further configured to store a particular value to each flag register of the plurality of flag registers when storing an address of the plurality of addresses to its respective address register of the plurality of address registers.” (e.g., ¶ 0066; Fig. 7, For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
18.    In regard to claim 6 Dantkale further teaches: 
“wherein the controller is further configured to store a different value to each flag register of the plurality of flag registers in response to performing a read operation for the address stored in its respective address register of the plurality of address registers.” (e.g., ¶ 0066; Fig. 7, For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
19.    In regard to claim 18 Dantkale further teaches: 
“wherein storing the N addresses to the queue comprises storing the N addresses to a queue having a number of address registers greater than or equal to N.” (e.g., ¶ 0085, If the VBA was already mapped to another PBA, then that other PBA will be invalidated in association with the write command. In such an instance, DTL module 225 generates a third metadata update to the VBAT table 275 to indicate that the other PBA to which the VBA had previously been mapped is now invalid). An update to an old VBA, make the previous PBA in invalid. The update generates a new entry with a valid PBA. Therefore, the mapping or translation table has more storing elements (e.g., registers) than number addresses.
20.    In regard to claim 19 Dantkale further teaches:
(e.g., ¶ 0074, Fig. 6, Each page of the VBAT table 605 may include entries for multiple virtual block addresses (e.g., for VBAs 620A-620Y). Each entry may indicate a VBA 620A-Yand a corresponding PBA 630A-C).
“and for each address register of the queue receiving an address of the N addresses, storing a particular value to a corresponding flag register of a plurality of flag registers.” (e.g., ¶ 0066, Fig. 6, Each bit in the bitmap may be set to one value to indicate a valid stripe unit (e.g., a stripe unit that contains valid data), and to a different value to indicate in invalid stripe unit. For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
21.    In regard to claim 20 Dantkale further teaches: 
“wherein the controller being configured to read the data corresponding to the particular address of the queue further comprises the controller being configured to store a different value to the flag register of the plurality of flag registers corresponding to the address register of the plurality of address registers storing the particular address.” (e.g., ¶ 0066, Fig. 6, Each bit in the bitmap may be set to one value to indicate a valid stripe unit (e.g., a stripe unit that contains valid data), and to a different value to indicate in invalid stripe unit. For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).

“store an additional address to a particular address register of the plurality of address registers after reading data corresponding to the address of the plurality of addresses stored in the particular address register.” (e.g., ¶ 0085). An update to an existing VBA, make the previous corresponding PBA in invalid. The update generates a new entry with a valid PBA.
23.    In regard to claim 22 Dantkale further teaches:
“store each address of the N addresses to a corresponding address register of the queue, wherein the queue comprises a number of address registers greater than N; and store a particular value to an address register of the queue that does not store an address of the N addresses, wherein the particular value does not correspond to any valid storage location of the memory.” (e.g., ¶ 0085). An update to an existing VBA, make the previous corresponding PBA in invalid. The update generates a new entry with a valid PBA. Therefore, the location associated with previous PBA is invalid.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are as follows:
1.	WATANABE et al. (US 20170271022 A1).
2. 	LI et al. (US 20180268891 A1).
3. 	Takada et al. (US 20180081575 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2022